IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
Plaintiff,

Cr. ID N0.1511011810

SHAMAR T. STANFORD,

Defendant.

\/\/\/\/\_/\/\_/\/\/V

Submitted: December 20, 2018
Decided: March 8, 2019

COMMISSIONER’S REPORT AND RECOMMENDATION THAT
DEFENDANT’S SECOND MOTION F()R POSTCONVICTION
RELIEF SHOULD BE SUMMARILY DISMISSED
AND
MOTION FOR APPOINTMENT OF COUNSEL SHOULD BE
DENIED
AND
MOTION FOR TRANSCRIPTS AND MOTION T0 COMPEL
SHOULD BE DENIED

Zachary D. Rosen, Esquire, Deputy Attorney General, Department of
Justice, Wilmington, Delaware, Attorney for the State.

Shamar T. Stanford, HoWard R. Young Correctional Institution,
Wilmington, Delaware, pro se.

PARKER, Commissioner

This 8th day of March 2019, upon consideration of Defendant’s
Second Motion for Postconviction Relief, and related motions, it appears to
the Court that:

BACKGROUND AND PROCEDUML HISTORY

1. In January 2016, Defendant Shamar T. Stanford Was indicted for
Possession of a Firearm by a Person Prohibited (“PFBPP”), Endangering the
Welfare of a Child, and three drug offenses During pre-trial proceedings,
Stanford’s trial counsel filed a motion to suppress, Which Was denied on
December 2, 2016.

2. On December 12, 2016, Stanford pled guilty to two charges in the
indictment- PFBPP and Endangering the Welfare of a Child. Stanford Was
sentenced to a total of sixteen years of Level V incarceration, suspended after
serving the five-year minimum mandatory term, followed by probation. In
exchange for the guilty plea, the State agreed to dismiss the other charges in
the indictment.

3. Stanford did not file a timely direct appeal from the guilty plea or
sentence. ln 2018, Stanford filed an untimely notice to appeal, and after he

failed to respond to the notice to show cause Why his appeal should not be

dismissed, Stanford’s appeal Was dismissed by the Delaware Supreme Court
on May16,2018.l

4. Stanford filed a series of letters and motions, including a motion for
postconviction relief, attacking the validity of his guilty plea and sentence, the
effectiveness of his trial counsel and the Superior Court’s denial of his pre-
trial suppression motion.

5. Stanford’s first postconviction relief motion Was filed on January 18,
2017, amended on April 6, 2017, and amended again on May 17, 2017. By
Order dated June 7, 2017, the Superior Court denied Stanford’s first
postconviction relief motion, as amended on April 6, 2017.2 The case Was
remanded to the Superior Court by the Delaware Supreme Court for the
Superior Court to address the outstanding claims raised in Stanford’s second
amended motion, his May 17, 2017 amended motion for postconviction

relief.3

 

l Stanfora' v. State, Del., No. 141, 2018 (DelaWare Supreme Court Order
dated May 16, 2018 dismissing Stanford’s untimely appeal).

2 State v. Stanford, 2017 WL 2484588 (Del.Super.).

3 Stanford v. State, 2017 WL 3165454 (Del.).

6. The Superior Court issued its Supplemental Order on August 28, 2017,
addressing Stanford’s second amended motion for postconviction relief filed
on May17, 2017.

7. In his first postconviction relief motion, Stanford sought to set aside his
guilty plea on a number of grounds Stanford claimed that the police lacked
probable cause to search the residence in which he was arrested, that the
search was unreasonable in that the officers lacked cause to conduct the
search, that police officers committed perjury, that his counsel was ineffective
at the suppression hearing and during his guilty plea, that his plea agreement
was entered under duress, and that his sentence was improper.

8. The Superior Court conducted a full, thorough and detailed review of
Stanford’s claims, which included an expansion of the record and Stanford’s
former trial counsel provided an affidavit in response to the allegations of
ineffectiveness Following that careful review, the Superior Court found
Stanford’s claims raised in his first Rule 61 motion were procedurally barred
and without merit and denied his motion for postconviction relief.4 The

Superior Court held that Stanford’s challenges to the guilty plea, sentence,

 

4 State v. Stanfora’, 2017 WL 3706959 (Del.Super.).

and pre-trial suppression ruling were procedurally barred and his challenges
to his counsel’s effectiveness were without merit.5

9. By Order dated May 15, 2018, the Delaware Supreme Court affirmed
the decision of the Superior Court finding Stanford’s claims raised in his first
motion for postconviction relief, as amended, to be lacking in merit,
procedurally barred and otherwise properly denied.6

10. Stanford requested the appointment of counsel on his first Rule 61
motion. That motion was denied by the Superior Court7 and that denial was
affirmed by the Delaware Supreme Court on appeal.8

11. Stanford requested the preparation of a transcript of the December 2,
2016, suppression hearing at the State’s expense. The Superior Court denied

the request on February 6, 20179 and denied another request for the

 

5 Id.

6 Stanford v. State, 2018 WL 2230702 (Del.).

7 State v. Stanford, 2017 WL 2484588, *6 (Del.Super.).

8 Stanford v. State, 2018 WL 2230702, *l (Del.).

9 Superior Court Docket No. 53- February 6, 2017 Order denying Stanford’s

request for a transcript of the December 2, 2016 suppression hearing at State
expense.

preparation of the same transcript on March 2, 2017.10 Stanford did not raise
the denial of his transcript requests or argue that the transcripts were necessary
to his postconviction motion on appeal.11

12. On July 12, 2018, Stanford again filed a motion for transcripts This
time Stanford sought the transcription of his suppression hearing of December
2, 2016, and his plea and sentencing of December 12, 2016.12 The Superior
Court denied Stanford’s request on July 16, 2018.13

13. Stanford filed a petition for a writ of mandamus seeking an Order
directing the Superior Court to prepare transcripts for him at the State’s
expense. The Delaware Supreme Court dismissed Stanford’s petition for the

issuance of a writ of mandamus14

 

10 Superior Court Docket No. 56- March 2, 2017 Order denying Stanford’s
second request for the same transcript at State expense.

11 See, In the Matter of the Petition of Shamar Stanfordfor a Wrz't of
Mana’amus, 2019 WL 494456, *1 (Del.).

12 Superior Court Docket No. 76- Stanford’s motion for transcripts

13 Superior Court Docket No. 77- July 16, 2018 Order denying Motion for
Transcripts

14 In the Matter of the Petitl`on of Shamar Stanfordfor a Wrz't of Mcmdamus,
2019 wL 494456, *1 (Del.).

14. For the sake of completeness Stanford also filed a motion to “Appeal
Guilty Plea” and a motion for modification of sentence. These motions were
both denied by the Superior Court on March 27, 2017.15

15. In addition, Stanford filed a motion for a second suppression hearing
which was denied by the Superior Court on March 1, 2017.16 The Superior
Court explained that on December 12, 2016, Stanford entered a guilty plea
and was sentenced. It is well-settled that a knowing and voluntary guilty plea
waives a defendant’s right to challenge any errors occurring before the entry
of the plea. By pleading guilty, Stanford waived his right to further challenge
the legality of the search conducted in his case. His request for a second
suppression hearing was denied.17

STANFORD’S SECOND RULE 61 MOTION
16. On October 1, 2018, Stanford filed the subject Rule 61 motion.

Stanford also filed a motion for the appointment of counsel, a motion for

 

15 Superior Court Docket No. 59- March 27, 2017 Order denying Motion to
Appeal Guilty Plea; Superior Court Docket No. 60- March 27, 2017 Order
denying Motion for Modification of Sentence.

16 Superior Court Docket No. 56- March l, 2017 denying motion for a
second suppression hearing.

17 Superior Court Docket No. 56- March 1, 2017 denying motion for a
second suppression hearing.

transcripts at the State’s expense, and a motion to compel materials from his
former trial counsel and from the prosecutor.

17. On December 20, 2018, Stanford’s second Rule 61 motion was
assigned to the undersigned Commissioner.

18. Stanford must first satisfy the pleading requirements before he is
entitled to proceed with this motion. Rule 61 mandates that in second or
subsequent postconviction motions, the motion shall be summarily dismissed
unless the defendant establishes: 1) that new evidence exists that creates a
strong inference that the defendant is actually innocent of the charges for
which he was convicted, or 2) the existence of a new rule of constitutional law
made retroactive to cases on collateral review rendered his convictions
invalid.18 If it plainly appears from the motion for postconviction relief that
the movant is not entitled to relief, the Court may enter an order for its
summary dismissal and cause the movant to be notified.19

19. Stanford’s second Rule 61 motion should be summarily dismissed.
Stanford’s first Rule 61 motion was filed in 2017, it was denied by the
Superior Court in 2017, and the denial was affirmed by the Delaware Supreme

Court in May 2018. Stanford has not pled with particularity that any new

 

18 Super.Ct.Crim.R. 61(d)(2) & (5); and Rule 61(i) (effective June 4, 2014).

19 Super.Ct.Crim.R. 61(d)(5).

evidence exists that creates a strong inference that he is actually innocent of
the charges for which he was convicted or that there is a new rule of law that
would render his conviction invalid.

20. In fact, Stanford does not raise anything new or recently discovered
Stanford’s claims presented in his second Rule 61 motion stem from facts
known to him at the time of his suppression hearing, plea and sentencing In
the subject motion, Stanford again attacks the validity of his guilty plea and
sentence, the effectiveness of his trial counsel during the pre-trial suppression
motion and in connection with his guilty plea and sentence, and complains of
prosecutorial misconduct and other improprieties related to the suppression
motion, guilty plea and sentence

21. After a full, thorough and careful consideration of the claims raised by
Stanford in his first Rule 61 motion the Superior Court denied, and the
Delaware Supreme Court affirmed, that Stanford’s claims of improprieties
with the suppression motion, plea and sentence were without merit and
otherwise procedurally barred.

22. Stanford has failed to meet the pleading requirements allowing him to
proceed with this Rule 61 motion. He has not met his burden to establish that
any new evidence exists to support his claims, let alone new evidence that

creates a strong inference that he is actually innocent of the charges for which

he pled guilty. All the evidence that Stanford relies on to support his claims
in the subject Rule 61 motion stem from facts known to him at the time of his
suppression hearing, plea and sentencing He does not rely on anything new
or recently discovered In accordance with the mandates of Rule 61,
Stanford’s Rule 61 motion should be summarily dismissed.20

23. Stanford’s motion also falls short of other procedural requirements that
must be met in order to proceed with the merits of his claims If a procedural
bar exists, then the claim is barred and the court should not consider the merits
of the claim.21

24. Rule 61 (i) imposes four procedural imperatives: (1) the motion must
be filed within one year of a final order of conviction;22 (2) any basis for relief
must be asserted in the first timely filed motion for postconviction relief
absent exceptional circumstances (ie. discovery of new evidence or new rule
of constitutional law) warranting a subsequent motion being filed; (3) any
basis for relief must have been asserted at trial or on direct appeal as required
by the court rules unless the movant shows prejudice to his rights and cause

for relief; and (4) any basis for relief must not have been formally adjudicated

 

20 Super.Ct.Crim.R. 61(d)(2) & (5); and Rule 61(i).
21 Younger v. State, 580 A.2d 552, 554 (Del. 1990).

22 Super.Ct.Crim.R. 61(i)(1).

in any proceeding The bars to relief however do not apply to a claim that the
court lacked jurisdiction or to a claim that new evidence exists that movant is
actually innocent or that there is a new law, made retroactive, that would
render the conviction invalid.23

25. In the subject action, Stanford’s motion is time-barred.24 In order to be
timely filed, a Rule 61 motion must be filed within one year of a final order
of conviction.25 In this case, the final order of conviction was in January
2017,26 and this motion was filed in October 2018, outside the applicable one
year limit. Stanford’s claims, at this late date, are time-barred.

26. As previously discussed, Rule 61(i)(2) further precludes this court’s
consideration of Stanford’s motion since Stanford has not satisfied the
pleading requirements for proceeding with this motion, Stanford has not
established that new evidence exists creating a strong inference of Stanford’s
actual innocence or the existence of a new rule of constitutional law made

retroactive to this case that would render his conviction invalid.

 

23 Super.Ct.Crim.R. 61 (effective June 4, 2014).
24 Younger v. State, 580 A.2d 552, 554 (Del. 1990).
25 Super.Ct.Crim.R. 61(i)(1).

26 Super.Ct.Crim.R. 61(m)(1).

10

27. Rule 61(i)(4) also precludes Stanford’s claims raised herein to the
extent that these claims were raised and adjudicated in Stanford’s first timely-
filed Rule 61 motion, Stanley’s claims which have already been raised, cannot
now be re-stated, refined and re-raised in order to again seek review.27

28. Rule 61(i)(3) further prevents this court from considering any claim
raised by Stanford at this late date that had not previously been raised.
Stanford was aware of, had time to, and the opportunity to raise the claims
presented herein in a timely filed motion. Stanford’s claims raised in the
subject motion stem from facts known to him at the time of his suppression
hearing, plea and sentencing in 2016, He does not raise anything new or
recently discovered.

29. Stanford has not established any prejudice to his rights and/or cause for
relief. Stanford had time and opportunity to raise any issue raised herein in a
timely filed direct appeal and/or in a timely filed postconviction motion.
There is no just reason for Stanford’s delay in doing so. Having been provided
with a full and fair opportunity to present any issue desired to be raised in a
timely filed motion, any attempt at this late juncture to raise, re-raise or re-

couch a claim is procedurally barred.

 

27 Johnson v. State, 1992 WL 183069, at *1 (Del.); Duhadaway v. State, 877
A.2d 52 (Del. 2005).

ll

30. Stanford has failed to meet the pleading requirements for proceeding
with the subject motion and, therefore, this motion should be summarily
dismissed, Stanford’s motion is also time-barred and otherwise procedurally
barred.
REOUEST FOR COUNSEL IS DENIED

31. Stanford’s request for the appointment of counsel is denied. Rule 61,
as amended effective June 4, 2014, provides that for second and subsequent
postconviction relief motions, such as the subject motion, counsel is to be
appointed only in limited exceptional situations.28 Having fully, thoroughly
and carefully considered Stanford’s motion and the evidentiary record, none
of the exceptional circumstances giving rise to the entitlement to the
appointment of counsel exist in this case.29 Since Stanford has failed to
overcome the procedural hurdles warranting the appointment of counsel in
this untimely, second postconviction motion, the appointment of counsel is

denied.

 

28 Super.Ct.Crim.R. 61(e)(4).

29 Super.Ct.Crim.R. 61(e)(4).

12

REOUEST FOR TRANSCRIPTS IS DENIED
32. Stanford has requested the transcription of the transcripts of his
preliminary hearing, the suppression hearing and his plea and sentencing at
the State’s expense.
33. There is no absolute right, absent a showing of good cause, to free
transcripts on collateral review.30 Since Stanford’s claims presented in his
second Rule 61 motion are procedurally barred there is no need for the
transcription of the transcripts requested. These transcripts will not aid in the
presentation or consideration of Stanford’s Rule 61 motion, Stanford’s request
for transcripts is denied.

MOTION TO COMPEL IS DENIED

34. On March 6, 2019, Stanford filed a motion to compel his former trial
counsel and the prosecutor to produce materials related to his case.
35. In light of the fact that Stanford’s subject Rule 61 motion is being
summarily dismissed on the grounds that it is procedurally barred the
materials requested are not necessary to this proceeding As such, Stanford’s

motion to compel is denied.

 

30 In the Matter of the Petition ofSharnar Stanfordfor a Writ OfMandamus,
2019 wL 494456, *1 (Del.).

13

CONCLUSION
36. F or all of the foregoing reasons, Stanford’s Second Motion for
Postconviction Relief should be SUMMARILY DISMISSED Stanford failed
to meet the pleading requirements for proceeding with the subject motion.
Stanford’s motion is also time-barred and otherwise procedurally barred.
37. In light of Stanford’s motion being summarily dismissed, Stanford’s
request for the Appointment of Counsel, Motion for Transcripts at the State’s

Expense, and Motion to Compel are DENIED.

IT IS SO RECOMMENDED.

/{/\

éolnmissionéi' Lynne M. Parker

 

cc: Prothonotary
Matthew C. Buckworth, Esquire

14